EXHIBIT 10(b)   

[PEC Letterhead]

June 30, 2005

 

Mr. Theodore R. Tetzlaff
General Counsel
Peoples Energy Corporation
130 East Randolph Drive
Chicago, IL 60601

Dear Ted:

Since August 2003, you have served as General Counsel of Peoples Energy
Corporation ("Peoples Energy"). Effective May 12, 2005, you were elected by each
subsidiary of Peoples Energy to serve as General Counsel. You have advised
Peoples Energy that as of June 1, 2005, you have withdrawn from all associations
with McGuireWoods LLP, and that you will be affiliating with another law firm.
Please let this letter confirm our understanding of certain terms concerning
your continued service as General Counsel of Peoples Energy and its subsidiaries
(collectively, "Peoples").

Peoples' Board of Directors elected you General Counsel, to serve at the
pleasure of the Board, with the understanding that during your tenure as General
Counsel you may be a partner in a private law firm and engage in the practice of
law with such firm. You have agreed to devote whatever time is necessary to
attend to your professional responsibilities as General Counsel of Peoples, and
Peoples agrees, retroactive to June 1, 2005, to retain you at the rate of
$750,000 per year (paid monthly at the rate of $62,500 per month) for your
service as General Counsel. Peoples will also pay reasonable expenses related to
your services as an officer and General Counsel of Peoples.

Peoples acknowledges that you serve as Chairman of the Metropolitan Pier and
Exposition Authority ("Authority"). To the extent any matter arises that creates
a conflict between Peoples and the Authority, you have advised Peoples and the
Authority that you will recuse yourself from participating or decision making on
behalf of the Authority with respect to that matter.

--------------------------------------------------------------------------------

Mr. Theodore R. Tetzlaff
June 30, 2005
Page Two


 

You have advised me that during your tenure as General Counsel of Peoples, when
you become associated with a law firm, you agree that you will not receive from
such firm any part of the fees paid by Peoples to it. Further, such firm will
confirm this to us. In addition, such firm will agree that it will not bill
Peoples for your professional services. Any engagement of such firm by Peoples
to render professional services will be on terms to be agreed upon by Peoples
and such firm.

If I have accurately reflected our understanding, I would appreciate it if you
would kindly acknowledge one copy of this letter.

Sincerely

 

 

 

/s/ T. M. PATRICK              

 

 

T. M. Patrick

Agreed:

/s/ THEODORE R. TETZLAFF


Theodore R. Tetzlaff

